Title: Jonathan Williams, Jr., to the American Commissioners, 4 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 4. 1777.
Since I last had the pleasure of writing to you I have been employed in collecting information relative to shipping, and am sorry that I cant give you any expectation of procuring a Vessell ready built and fitted that will answer for a packet Boat. I have already mentioned two that are here but I apprehend you will think them too large. I have since seen a french Brig but she is so small and so out of repair that I can’t think of recommending her. There is here a little Ship on the Stocks that I am sure is exactly what you want, she is not to be sold but I am informed that another like her may be built in 2 or 3 months. The cost of the Hull compleat I am told will be about 24,000 Livres, and I suppose her rigging &c. compleat for the Sea, will cost near as much more. Ready seasoned stuff may be had and while she is building her rigging &c. may be provided so that in about 3 months she may be ready for the Sea. I have desired a plan of her and two or three other different Constructions which if I return soon I will bring with me, if not I will transmit them. There is also here a new Ship that has never been at sea called L’Euole, 500 Tons, will carry 25 Guns; she is for sale if you want such a one.
The mercury left painbeuf the 30th and I hope to hear no more of her ’till I hear of her arrival, but as the Winds have been westerly for several Days past I fear she has not made great progress.
I wait your orders for my return, and in the mean Time shall endeavour to gain all the Information I can on every commercial subject.
Nothing is doing relative to the remainder of the Goods, as Mr. Peltier waits orders for the purchase of another Ship.
Since writing on the other side I have received the inclosed Memorandum from a Builder; his prices seem to me extravagant, much more so than the Builder I saw this morning; when I have his memorandum I shall be able to make the Comparison. I have the Honor to be with the greatest Respect Gentlemen Your most obedient Servant.
J Williams Junr
The Honorable The Deputies of The United States.
 
Notation: Mr Williams Nantes Febry 4th. 1777
